As filed with the Securities and Exchange Commission on June 20, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) £ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR S ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number PreMD Inc. (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s Name into English) Canada (Jurisdiction of incorporation or organization) 4211 Yonge Street, Suite 615 Toronto, Ontario M2P 2A9, Canada (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered Common Shares The American Stock Exchange and The Toronto Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act.
